[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 307 
In this Habeas Corpus proceeding Mr. Chief Justice ELLIS, Mr. Justice TERRELL and Mr. Justice CHAPMAN are of the opinion that the affidavit and warrant under which Petitioner is held failed to allege a criminal offense and that therefore the Petitioner should be discharged from custody, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice BUFORD are of a contrary opinion and think the Petitioner should be remanded to the custody of the Respondent. When the members of the Supreme Court, sitting six members in a body and after full consideration, are permanently and equally divided in opinion as to whether the Petitioner should be discharged or remanded and there is no prospect of an immediate change in the personnel of the Court, the Petitioner must be remanded to the custody of the Respondent and it is so ordered in this cause.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.